Opinion op the Court by
Judge Peters:
At the execution of the deed the evidence shows that the subject was discussed by appellant in the presence of the subscribing witnesses, and she persistently refused to sign it until it was so changed as to leave her about ten, or nearly ten, acres, more land than would have been left to her, if she had signed it, as it was at first presented to her.
Her husband, in his lifetime had contracted to sell both parcels of land to appellee; it does not appear that she was averse to that sale, and by the writing evidencing that contract filed as an exhibit in this case, two hundred dollars, one-half of the price at which the tract containing 1121/2 acres was sold, were secured to be paid to her, and that she can get whenever she is willing to surrender the possession of that part of the land which she retains to appellee; which, according to the evidence, is equal in value to one-third of the two tracts.
The proof fails to show any fraud on the part of appellee in the procurement of the deed, or that appellawr did not thoroughly understand its contents, and voluntarily execute it. No error is perceived in the judgment, wherefore the same is affirmed.